Citation Nr: 1313770	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Larry Schuh, Esq.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Preexisting bilateral hearing loss was noted on the September 1965 service entrance examination; the evidence does not establish that the Veteran's preexisting bilateral hearing loss was permanently aggravated during service.

2.  Symptoms of tinnitus were not chronic in service, and have not been continuous since service separation.

3.  The Veteran's current tinnitus is not related to military noise exposure.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2012).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Here, the initial question is whether the presumption of soundness attaches.  Unfortunately, having reviewed the evidence of record, the Board concludes that the presumption of soundness is not for application as the Veteran's physical examination at the time of his enlistment detected hearing loss in his ears.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, audiometric testing that was conducted at the Veteran's enlistment physical shows bilateral hearing loss.  Specifically, the September 1965 active duty entrance examination recorded puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear of 5 (20), 5 (15), 0 (10), and 25 (30) decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 5 (20), 5 (15), 10 (20), and 40 (45) decibels, respectively.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 20 decibels or greater.  Hensley v. Brown, 5 Vet. App. 155 (1993).  This examination clearly shows preexisting bilateral hearing loss at the 500, 2000, and 4000 Hertz levels, including left ear hearing loss "disability" for VA disability compensation purposes under 38 C.F.R. § 3.385.  Because bilateral hearing loss was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness regarding his hearing at service entrance.  38 U.S.C.A. § 1111. 

As such, the Board must determine whether the Veteran's pre-existing hearing loss was aggravated during service.  However, as noted, the burden is on the Veteran to show that his pre-existing bilateral hearing loss was aggravated.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  

In this case, the Veteran's service treatment records are completely silent for any complaints, treatment or diagnosis of hearing loss.  In other words, there is no evidence of increased symptomatology during service.  In addition, the Veteran's October 1967 separation physical examination shows that his hearing was 15/15 for whispered and spoken voice testing, which is normal.  The October 1967 active duty separation examination recorded puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear of 0 (15), 0 (10), 0 (10), and 0 (5) decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0 (15), 0 (10), 0 (10), and 0 (5) decibels, respectively.  During this separation examination, the Veteran specifically denied experiencing any hearing problems.  Service treatment (medical) records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his hearing disability, but they should also be considered in light of the record as a whole.  

Following service, the Veteran's claims file is silent for any hearing treatment for many years.  In September 2000, a private audiogram showed bilateral hearing loss.  In June 2001, the Veteran was seen with complaints of hearing loss "for the past 20 years."  However, the Veteran had been out of service at this point for more than 30 years.  In December 2004, the Veteran filed for service connection for bilateral hearing loss secondary to his time in Vietnam.  In May 2005, the Veteran indicated that he had experienced hearing problems since his service in Vietnam.  He added that he had received hearing tests through his employer for 20 years which consistently showed high frequency hearing loss.  However, none of this evidence addresses the fact that audiometric testing at separation did not show a worsening of the Veteran's hearing from what was shown at enlistment. 

The Veteran was afforded a July 2006 VA examination where the examiner reviewed the claims file and examined the Veteran.  The examiner assessed essentially symmetrical stable severe high frequency sensorineural hearing loss in each ear.  Speech reception thresholds were in agreement with pure tone test results and word recognition scores were excellent bilaterally.  The examiner then opined that it is not at least as likely as not that the Veteran's hearing loss is related to his military service.  The examiner based her opinion on the fact that the Veteran had hearing loss upon service entrance and normal hearing upon service separation with no treatment or complaints of hearing problems during service.  

The Veteran submitted an August 2010 letter from a private audiologist where he took the Veteran's oral history.  The private examiner indicated a history of acoustic trauma due to noise exposure while in service; but failed to note the fact that audiometric testing at service entrance showed the presence of hearing loss.  The private examiner then opined that it was more likely than not that the Veteran's hearing loss was attributable to noise exposure in service; but, provided no rationale for such an opinion. 

Where there are conflicting medical opinions regarding the Veteran's medical condition, the Board is required to thoroughly address, carefully analyze and reconcile all relevant evidence in the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board must weigh the probative value of medical opinions and in doing so, may favor one medical opinion over the other)).  

The July 2006 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board finds that the August 2010 private audiological opinion is of little probative value because the private examiner supplied a bare conclusion and did not support the opinion with a rationale or indicate what facts were relied upon for the opinion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

More importantly, the private audiologist did not have access to the claims file.  While access to a claims file alone is not determinative, access to a full and accurate history from any source, including the veteran, is important to the weight of an opinion.  See Prejean, 13 Vet. App. at 448-9.  The absence of the claims file in this case is relevant in that the private examiner did not discuss the pre-existing hearing loss noted on the Veteran's service entrance examination, which is a factor that is considered highly relevant to a determination in this case; since it must be shown that the Veteran's bilateral hearing loss was aggravated during his service.

The Veteran asserts that he was exposed to hazardous noises from artillery during service, and be believes that such military noise exposure caused his hearing loss.  

In each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the Veteran's DD-214 shows that he served in the artillery, and therefore his military noise exposure is conceded.  However, exposure to noise alone is insufficient to warrant service connection, particularly in this case, where bilateral hearing loss was shown at time of enlistment physical.

The Board observes that the Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Layno, 6 Vet. App. at 469-70 (lay testimony relaying knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  He is not competent, however, to render a diagnosis or offer an opinion as to the etiology of his disabilities, especially hearing loss which requires specific diagnostic, audiometric testing, because he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Board generally finds that the Veteran is competent to provide statements regarding what comes to him through his senses, and the Board has considered the statements from the Veteran and from a friend of his that his hearing worsened during service.  However, these current assertions, put forth decades after the Veteran separated from service, are contradicted by the clinical testing which was conducted at the time of separation, as well as the Veteran's specific denial at that time that he experienced hearing problems during active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, while the Veteran now claims that his hearing worsened during service, he asserted the opposite at separation.  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In sum, the preponderance of the evidence establishes that the Veteran's pre-existing bilateral hearing loss disability did not chronically worsen or increase in severity during his period of service.  The Veteran did not seek any treatment during service and post-service medical records provide that from service entrance to service separation his hearing loss was not aggravated.  Following a thorough review of the claims file, to include his service treatment records, the VA examiner was unable to link hearing loss to service via aggravation or incurrence.  The Board finds that the medical evidence outweighs the Veteran's statements offered many years after service.  

Based on the foregoing, the Board finds the Veteran's bilateral hearing loss disability, which existed prior to service, was not aggravated by service.  

In reaching this conclusion, the Board has reviewed the Veteran's substantive appeal in which he asserts that it was not clear whether the decision makers believe that he was exposed to loud noise during service.  However, as acknowledged above, it is clear that the Veteran did have military noise exposure while serving in the artillery.  

The Veteran also asserted that he should not be penalized for the fact that post-service records of hearing could not be obtained.  The Board does not disagree with this statement.  However, as explained above, the Veteran has the burden in this case of establishing that his bilateral hearing loss, which was clearly shown to have existed prior to service, was aggravated during his service.  A medical opinion was submitted, but it did not address in any way the fact that the Veteran had hearing loss at enlistment.  This is highly relevant and greatly diminishes the probative value of the opinion, as the audiologist is asserting that the Veteran's hearing loss was caused by noise exposure during service, but the evidence shows that his hearing loss was in fact present at entry into service.  Likewise, while the Veteran states that there is no explanation for his "miraculous cure" from enlistment physical to separation physical, the fact remains that he specifically denied experiencing any hearing loss at separation.  This fact also weighs against a finding that service connection is warranted or that his hearing was aggravated during service.

Unfortunately, the evidence of record as it stands now simply does not establish that the Veteran's pre-existing bilateral hearing loss was aggravated by his service. 

Accordingly, service connection is not warranted and the Veteran's claim is denied.

Service Connection for Tinnitus

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

The Veteran's September 1965 service entrance examination does not reflect any report of complaints, diagnosis, or treatment for tinnitus.  As such, the Board does not have to undergo the same analysis for preexisting disorders as discussed above.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records are negative for any complaints of, or treatment for, tinnitus, or any symptoms that might later be diagnosed as tinnitus.  In the October 1967 service separation examination report, which includes a clinical examination, the medical officer did not diagnose tinnitus and found the Veteran's ears to be normal.  The October 1967 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of tinnitus.  Neither the medical officer's summary of history, nor clinical examination at service separation reflects any reported history of tinnitus in service, or complaints, treatment, or diagnosis of tinnitus either during service or at service separation in October 1967.

The Board next finds that the weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation in October 1967.  As indicated, at the October 1967 service separation examination, the Veteran did not report any ear problems and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later, which is a factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim) 

Moreover, it does not appear that the Veteran has alleged that his tinnitus began during service and continued to the present.  For example, at his July 2006 VA examination, he indicated that he began experiencing the tinnitus a few years earlier.  That is, many years after service.

While the Veteran, as a lay person, is competent to report what comes to him through his senses, and therefore is competent to describe a symptom such as ringing ears, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of tinnitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
To the extent that the Veteran has asserted that his chronic tinnitus symptoms began in service and continued to the present time, such a contention would not be considered sufficiently credible to establish service connection, because it is outweighed by other evidence of record that includes the more contemporaneous history by the Veteran at the clinical examination at the October 1967 service discharge examination reporting that he did not have tinnitus, and the absence of any evidence of in-service history or complaints or symptoms of tinnitus at service separation, and the absence of any post-service complaints or symptoms or diagnosis or treatment of tinnitus for many years after service until 2004.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

Moreover, in addition to the Veteran's denial of ear problems at service separation, the absence of contemporaneous medical evidence of tinnitus for almost 37 years is another factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Other evidence of record that weighs against a finding of post-service continuity of symptoms of tinnitus includes a September 2000 private hearing evaluation, where the Veteran did not report any tinnitus or tinnitus symptoms.  Likewise, at a June 2001 VA audiological examination, the Veteran did not report any tinnitus or tinnitus symptoms.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In fact, during the July 2006 audiological VA examination, the Veteran reported the onset of tinnitus only "a few years ago," which was still many years after service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service.  In the July 2006 VA audiological examination, which weighs against the Veteran's claim, the VA examiner noted that the Veteran had only experienced tinnitus for a few years.  

In support of his claim, the Veteran submitted a private medical opinion from August 2010 in which the private audiologist opined that the Veteran's tinnitus was a direct consequence of his sensorineural hearing loss.  However, as discussed above, the Veteran's sensorineural hearing loss has not been found to be related to his active duty service.  As such, service connection for tinnitus as secondary to bilateral hearing loss is barred as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current tinnitus and his military service, including no credible evidence of continuity of symptomatology of tinnitus which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service and post-service tinnitus symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for tinnitus, and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA audiological examination in July 2006.  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

While a VA medical opinion was not specifically provided in this case with regard to tinnitus, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that his tinnitus either began during or was otherwise caused by his military service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report that includes a nexus opinion, and the Veteran's statements.  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Veteran reported that he underwent yearly hearing tests with his employer, but he informed the Board that the company conducting the testing was no longer in business and the records unfortunately were no longer available.  Thus, the Board is satisfied that a search would be futile and a remand is therefore not necessary to seek treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


